Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
Drawings as filed are accepted. 
IDS as filed are considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 per record recites “an input to each layer is added to an output of each layer”. 
Assuming an exemplary neural network has 3 layers total, and thus according to claim 5, that would means an input to layer 1 would be added to an output of each layer, namely:  added to output of layer 1, output of layer 2 and output of layer 3.  
Similarly, an input to layer 2 would be added to output of itself - layer 2, and output of layer 3 and also output of layer 1 (note that output of layer 1 is the input of layer 2, which does not make sense by adding to itself).  This process also similarly applies to input of layer 3.
According the Specification, the statement of claim 5 is not supported anywhere. In fact, in Fig. 7, example 700A – it appears that an input of each layer is instead added to only  the respective output of the same layer, and not to each layer as claimed. 
In other words, the statement “an input to each layer is added to an output of each layer” is too abridged and constitutes a misrepresentation of Fig. 7 – 700A, because the statement implies an input of a layer is added to output of each and everyone of the layers. 
Therefore, the limitation is not supported by the Specification.  For the purpose of examination, the examiner will make best attempt at BRI until further clarification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 11, 17, 9, 15 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the error is directly coupled to the output and the one or more intermediate outputs”.
It is understood that, given the context of the invention, an error and output are mathematical parameters/values. Such parameters/values might interact with one another through mathematical operators (addition, subtraction, etc.. and/or other more complex modulus operations). It is unclear what particular operation(s) the term “coupled to” means in terms of handling such mathematical values, leaving the audience to much of the guesswork. As the term does not particularly point out to one of ordinary skilled in the art how exactly the parameters/values are being manipulated, the limitation is therefore indefinite. 
Claim 3 recites “successively reducing the number of intermediate outputs over a plurality of training cycles.”
The term “the number of intermediate outputs” lack antecedent basis as the base claim 1 did not set forth the number of intermediate outputs. The claim fails to particularly point to one of ordinary skill in the art how much of the reduction to be appropriate for the process, leaving one to question how to arrive at the desired number of reduction per cycle for example. 
Claim 3 is thus indefinite. Claim 11 and claim 17 are rejected by the same reasoning as being directed to similar limitation.
Claims 9, 15 and 20 all recite “adjust the weights in each of the plurality of layers”. While the respective base claims of claims 9, 15, 20 indicate that the neural network as a whole have a plurality of weights, however do not established “the weights” (plural form) for any given layers, thus leaving the claims indefinite. Correction can be done by simply removing the word “the” from the “the weights”. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 10 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Poli et al. (US 2021/0285819) in view of Al-Halah (US 2020/0073485).
As to claim 1:
Poli disclose a computer system comprising:
one or more processors; and anon-transitory computer readable storage medium having stored thereon program code executable by the computer system, the program code causing the computer system (¶0007, the processes are performed on hardware computer device having processor and memory) to perform a method comprising:
determining an error at an output of a feedforward neural network based on output results generated in response to input data and weights of the residual feedforward neural network; (See ¶0043, 0044,0046-0047,  Fig. 3, determining error from OUTPUT. As seen in Fig. 4, INPUT data is fed into a neural network comprising a number of layers, each layer having a respective weight. Each layer produces an intermediate output illustrated as a respective data arrow that goes to the next layer (for example layer A produces an intermediate output that is fed to layer B). This pathway is forward path)
propagating the error in a reverse direction through the residual feedforward neural network from the output and one or more intermediate outputs of the residual feedforward neural network to adjust the weights of the residual feedforward neural network. (See ¶0044-0047, Fig. 3 error pathway  from output are spread backward to tune each layer individually. The error data is used to update weight value for each layer, thus affecting through one or more intermediate outputs, i.e. outputs produced by individual layers.)
Poli discloses the feedforward neural network as seen in Fig. 3, however does not explicitly discloses it being a residual neural network.

Al-Halah discloses a process of fine-tuning a neural network by backward propagating of errors and that neural network can be a residual neural network (¶0043, residual neural network)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the neural network of Poli can be of a residual neural network subtype.  As Al-Halah has demonstrated that error propagating techniques can be used on residual neural network to obtain a desirable error threshold. The choice of a residual neural network is appropriate for designs preference and/or constraint that demands such subtype.


As to claims 10 and 16:
 Poli disclose a method of training a neural network (Fig. 3) and a non-transitory computer readable storage medium having stored thereon program code executable by a computer system (¶0007, the processes are performed on hardware computer device having processor and memory), the program code causing the computer system to perform the method comprising:

determining an error at an output of a r feedforward neural network based on output results generated in response to input data and weights of the residual feedforward neural network; ; (See ¶0043, 0044,0046-0047,  Fig. 3, determining error from OUTPUT. As seen in Fig. 4, INPUT data is fed into a neural network comprising a number of layers, each layer having a respective weight. Each layer produces an intermediate output illustrated as a respective data arrow that goes to the next layer (for example layer A produces an intermediate output that is fed to layer B). This pathway is forward path)
and

propagating the error in a reverse direction through the residual feedforward neural network from the output and one or more intermediate outputs of the residual feedforward neural network to adjust the weights of the residual feedforward neural network.
(See ¶0044-0047, Fig. 3 error pathway  from output are spread backward to tune each layer individually. The error data is used to update weight value for each layer, thus affecting through one or more intermediate outputs, i.e. outputs produced by individual layers.)
Poli discloses the feedforward neural network as seen in Fig. 3, however does not explicitly discloses it being a residual neural network.

Al-Halah discloses a process of fine-tuning a neural network by backward propagating of errors and that neural network can be a residual neural network (¶0043, residual neural network)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the neural network of Poli can be of a residual neural network subtype.  As Al-Halah has demonstrated that error propagating techniques can be used on residual neural network to obtain a desirable error threshold. The choice of a residual neural network is appropriate for designs preference and/or constraint that demands such subtype.



As to claim 2:
Poli in view of Al-Halah discloses all limitations of claim 1, wherein the error is directly coupled to the output and the one or more intermediate outputs. (Poli, Fig. 3 , error is propagated independently to each layer, which produces the one or more intermediate outputs)

As to claim 4:
Poli in view of Al-Halah discloses all limitations of claim 1 wherein the residual feedforward neural network comprises a plurality of layers. (See Poli, Fig. 3, a plurality of layers).

As to claim 5:
Poli in view of Al-Halah discloses all limitations of claim 4 wherein an input to each layer is added to an output of each layer. (Poli, See Fig. 3, 355-gradients signal acts an input of each layers and is added to output 341, 341, and 396)

Claim(s) 3, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poli et al. (US 2021/0285819) in view of Al-Halah (US 2020/0073485) and in further view of Zhu et al. (US 2020/0034627).

As to claims 3, 11 and 17:
Poli in view of Al-Halah discloses all limitations of claims 1/10/16, however is silent on the method further comprising successively reducing the number of intermediate outputs over a plurality of training cycles.
Zhu however, in a related field of endeavor, discloses for over a number of training iterations, a number of layers of a neural network might be removed, thus reducing number of intermediate outputs  (See ¶0045).
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Poli in view of Al-Halah to incorporate the layer removal as disclosed in Zhu. Such implementation is called network pruning/trimming as known in the art, as a means to reduce unnecessary workloads, thus saving processing resources.
Allowable Subject Matter
Claims 6-9, 12-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon resolving all outstanding issues under 35 USC 101 and/or 112.
Specifically, the references of record do not disclose the limitation of “the residual feedforward neural network comprises a plurality of layers, and wherein the residual feedforward neural network is segmented into a plurality of sections, and wherein the error is input into a last layer of each section” in claims 12, 18 and 6. The respective dependent claims of those claims are thus also objected through dependency. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Baughman et al. (US 2019/0258933) - Modifying digital content based on predicted future user behavior is provided. Trends in propagation values corresponding to a layer of nodes in an artificial neural network are identified based on measuring the propagation values at each run of the artificial neural network. The trends in the propagation values are forecasted to generate predicted propagation values at a specified future point in time. The predicted propagation values are applied to the layer of nodes in the artificial neural network. Predicted website analytics values corresponding to a set of website variables of interest for the specified future point in time are generated based on running the artificial neural network with the predicted propagation values. A website corresponding to the set of website variables of interest is modified based on the predicted website analytics values corresponding to the set of website variables of interest for the specified future point in time.


CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645